MEMORANDUM***
Luz Maria Sanchez Cajavilca, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition for review.
We conclude that a reasonable factfinder would not be compelled to find that petitioner had established past persecution or a well-founded fear of future persecution on account of her actual or imputed political opinion. See Khourassany v. INS, 208 F.3d 1096, 1100-01 (9th Cir.2000) (denying asylum relief despite petitioner’s repeated, brief detentions by Israeli secret police, where he was never jailed or charged with any crime, and suffered no physical injury); Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (denying asylum relief despite minor abuse during single, brief detention, and in the absence of evidence of any continuing interest in petitioner by alleged persecutors).
Because Petitioner failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of deportation. Khourassany, 208 F.3d at 1101.
Finally, Petitioner’s contention concerning the BIA’s streamlining procedures is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.